Citation Nr: 0120956	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-24 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an effective date earlier than April 14, 1997, 
for a grant of a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.  This matter came before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

The Board is cognizant that the actual issue developed for 
appeal by the RO was whether there was clear and unmistakable 
error (CUE) in the January 1999 rating decision which 
assigned an effective date of April 14, 1997, for a grant of 
TDIU.  Following a review of the record, however, the Board 
finds this issue not presently in appellate status.  

In reaching this conclusion, the Board notes that in April 
1999, the RO received a statement from the veteran's 
representative.  In the statement, the representative 
contended that the RO, since the original grant of service 
connection, had been using the wrong diagnostic code (DC) by 
which to rate the veteran's McArdle's disease.  Additionally, 
the representative requested that the RO reconsider its 
decision with respect to the effective date of the grant of 
TDIU.  Furthermore, if a more favorable decision could not be 
reached, the RO was requested to consider the 
representative's statement as a formal notice of disagreement 
to the January 1999 decision.  

The RO interpreted the representative's statement as a claim 
for CUE in the January 1999 decision, and subsequently 
developed this issue for appeal.  In April 2001, the 
veteran's representative submitted an informal hearing 
presentation, in which it was reported that the veteran was 
not interested in pursuing a claim for CUE.  Instead, the 
veteran was interested in establishing an earlier effective 
date for his grant of TDIU.  

The Board notes that under 38 C.F.R. § 3.105, "Previous 
determinations which are final and binding . . . will be 
accepted as correct in the absence of clear and unmistakable 
error."  Thus, only a final decision can be the focus of a 
CUE claim.  In this instance, the January 1999 decision was 
not final when the RO received the April 1999 statement of 
disagreement from the veteran's representative.  As such, a 
claim for CUE could not have been developed at that time as 
to that rating action. Furthermore, given the veteran's 
representative's contentions, it does not appear to have been 
filed.  What is apparent is that the veteran is seeking 
appellate review of an earlier effective date for his TDIU 
grant.  In this respect, the veteran has received a statement 
of the case reflecting consideration of the effective date 
issue, as well as the regulations pertaining effective dates.  
See 38 C.F.R. § 3.400.  

Accordingly, the Board will consider a claim for an earlier 
effective date for a grant of TDIU as the issue currently on 
appeal.  There is no issue of CUE in the January 1999 rating 
action properly raised.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.  

2. The veteran was denied entitlement to TDIU in an 
unappealed rating decision of September 1994.  

3. The veteran has not alleged that the prior decision of 
September 1994 was clearly and unmistakably erroneous.  

4. An application to reopen a claim for TDIU was received on 
April 14, 1997.  Benefits were subsequently awarded from 
that date.



CONCLUSION OF LAW

The requirements for an effective date prior to April 14, 
1997, for a grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5103A, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  All pertinent 
private and VA records pertaining to treatment of the veteran 
for his disabilities are of record.  Moreover, as discussed 
below, the pertinent facts in this case are not in dispute 
and the law is dispositive.  Therefore, there is no 
additional information or evidence which could be obtained to 
substantiate the veteran's claim.  Accordingly, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.

The veteran contends that his award for TDIU should be 
granted from May 2, 1994, the date he stopped working for the 
federal government and was retired for medical disability.  
The veteran also indicates that at that time, the RO had in 
its possession letters from the veteran's doctors attesting 
to the fact that he was unemployable.  

The record reflects that in a September 1994 rating decision, 
the veteran's claim for TDIU was denied.  He was notified of 
this decision and his appellate rights that same month and 
did not appeal.  That decision became final.  An application 
seeking an increased rating for his service-connected 
disabilities, and in effect a reopening of his claim for 
TDIU, was received on April 14, 1997.  Ultimately, the RO 
granted TDIU, effective from April 14, 1997.  The foregoing 
facts are not in dispute.  

As a result of the veteran's failure to appeal the September 
1994 RO decision, that decision became final based on the 
evidence of record in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105, 20.200 (2000). 

In order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  When attempting to raise a claim of clear and 
unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  

As noted above, the veteran is not currently pursuing a claim 
for CUE in the September 1994 rating decision.  He has made 
general allegations of error with respect to the RO's use of 
the diagnostic code for rheumatoid arthritis under which his 
service-connected McArdle's disease was solely rated prior to 
July 1998.  These allegations, however, were not made with 
specific contentions to the 1994 rating action.  In any 
event, as noted, the veteran has not specifically alleged CUE 
in the September 1994 rating decision.  

The effective date of an award of compensation based on a 
claim reopened after final disallowance is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(a)(r) (2000).  Since the veteran's reopened claim was 
received on April 14, 1997, the proper effective date for the 
grant of TDIU is not earlier than that date.


ORDER

Entitlement to an effective date prior to April 14, 1997, for 
a grant of TDIU is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

